Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied respondents’ motion to dismiss the petition on the grounds that petitioners lack standing to bring this proceeding for judicial dissolution of W.R.S.B. Development Company, L. L. C. (WRSB) and Quaker Crossing, L. L. C. (Quaker Crossing) and that the petition fails to state a cause of action under Limited Liability Company Law § 702. Petitioners owned membership interests in WRSB and Quaker Crossing on the date when the proceeding was commenced and thus have standing to bring the proceeding. In addition, the petition adequately states a cause of action for judicial dissolution. (Appeal from Order of Supreme Court, Erie County, Notaro, J. — Dismiss Pleading.) Present — Green, J. P., Hayes, Pigott, Jr., Scudder and Callahan, JJ.